                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


DAVID DIXON, et al.                               )
                                                  )
               Plaintiffs,                        )
                                                  )
         vs.                                      )     Case No. 4:19-cv-0112-AGF
                                                  )
CITY OF ST. LOUIS, et al.,                        )
                                                  )
               Defendant.                         )

                                           ORDER

       This matter is before the Court on remand of the case from the Eighth Circuit. In its

opinion dated February 28, 2020, the Circuit directed this Court to reconsider, as part of its

Dataphase analysis, whether a preliminary injunction serves the public interest of comity

between the state and federal courts, “as well as the necessity of an injunction in light of the

course of conduct since [the Circuit’s] stay pending appeal.” Dixon, et al. v. City of St.

Louis, et al., No. 19-2251 (8th Cir., Feb. 28, 2020).

       Accordingly,

       IT IS HEREBY ORDERED that the stay in this case is VACATED. ECF No. 133.

The Clerk of the Court shall re-open the case.

       IT IS FURTHER ORDERED that, within the next two weeks, the parties shall

meet and confer with respect to the course of further proceedings.

       IT IS FURTHER ORDERED that the parties shall file, either jointly or separately,

by March 17, 2020, (1) a case management proposal and schedule with respect to further

proceedings and (2) a factual statement advising the Court of the effective status of Missouri
Supreme Court Rule 33.01, implementation of the Rule in the City of St. Louis, and any

other related developments since the date of this Court’s stay of proceedings.



                                                  ________________________________
                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE

Dated this 3rd day of March, 2020.




                                            -2-
